 Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 1 of 35 PageID #: 2071




                         UNITED STATES DISTRICT COURT
                                            FOR THE
                  EASTERN DISTRICT OF TEXAS, MARSHALL DIVISION




MERS KUTT,                                             )
                                                       )
          Plaintiff,                                   )
                                                       )
             v.                                        )               arcana Civil Case 2:
19cv316
           )                                                                                        Formatted: Add space between paragraphs of the
APPLE INC. et al                                       )                                            same style, Tab stops: 1", Centered
                                                       )
          Defendants.



PLAINTIFF’S RESPONSE ADDS THIS SUPPLEMENT WHICH INCLUDES A “VITAL
   REASON” THAT JUSTIFIES THE COURT’S DENIAL OF ALL DEFENDANTS’
                                  MOTIONS TO DISMISS.


 1. Not proceeding with this case would rob United States and the world from the benefits

    derived by our having 30 giant US-based computer corporations, which are all defendants in

    this case and have greatly profited from the distribution of products using the plaintiff’s

    patented technology, and the escalation of the value of assets, also referred to as wealth.

 2. They also balked from paying royalties which requires correction during the infringement

    and damages portion of this case. Plaintiff Mers Kutt also detected a flaw in the current

    inflation process and will need changes because it controls the distribution of funds and a

    person’s wealth currently comes into play and completely distorts what was initially intended

    – a fair distribution of the newly gained wealth from inflation.




                                                1
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 2 of 35 PageID #: 2072




3. Plaintiff has charted the introduction of an improved inflation process which will also serve

   as a model for other US disciplines, as well other countries in the world, to follow. The

   benefits derived by everyone will be a safer and better world for all and with the world in

   such a dangerous disarray, the improved computer/financial process will be invaluable.

4. The change is not difficult to implement as it adds a correction process that will lead to an

   equal distribution of funds to replace the current inequitable distribution of the Federal

   government’s funds.

5. The Financial discipline will continue to raise the prices of goods that are sold as well as the

   value of the assets that the corporate defendants and their CEOs own. The Computer

   Discipline will continue to produce the largest funds of all disciplines, and also has the

   required technology know-how.

6. Currently, Finance executes the solution by applying the inflation rate to purchases of goods

   and will continue to do so, and will deal with the flaw plaintiff detected by adding a

   correction portion to the ‘inflation process’ which has been missing for too many decades

   and is a costly flaw that can now be eliminated.

7. Further, this is a historic case on many counts. Plaintiff Mers Kutt is the leading inventor in

   computers in the world during his past 52-year career.

8.7.Without the correction, the ‘inflation process’ produces the exact opposite of the right process

   and that is very important because it has a double-edged blade which and has been the biggest

   cause contributor toof the many disasters now threatening the survival of the world.

9.8.First, the ‘flawed inflation process’ has resulted in everyone doubling their wealth once every

   cycle, and they do so without having earneding it, provided theing funds, or risking the receipt

   of the funds.anything.



                                                2
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 3 of 35 PageID #: 2073




10.9. A cycle is the number of years it takes to double one’s wealth. For example, with an

   average inflation rate of 4.2% rate, which is close to the actual rate between 2002 and 2019,

   you the multiply your wealth of say $100,000 is multiplied by 1.06 for each of the 17 years

   and the rate doubles one’s wealth after the 17 multiplies once during each very 17- years

   cycle.

   11.       Actually, you get even more, or less, depending on wealth sources other than                Formatted: Font: (Default) Times New Roman, 12 pt
                                                                                                         Formatted: Indent: Left: 0.35", No bullets or
   inflation have increased or decreased since the previous cycle and theoretically, the                 numbering

   fluctuating portion of the real wealth is multiplied by the last actual cycle actual inflation rate

   each year, however for now we will just multiply an rate of 4.2% average for the entire 17-

   year cycle,

   12.       The other edge of the blade, rather than fairly dealing with those with less wealth

   than an average of without doing anything to earn it nor being any risk of a loss. where the

   number of years in. cycle threi wealth getting

10. The problem is that the current system, rather than distributing government funds equally to

   all Americans, provides more to those that have more wealth, and less to those who have less.

   It is even worse than that, because it doubles the gap between the rich and poor once every

   cycle, and that plaintiff submits is the major cause of the current disastrous state of USA,

   Canada and the world.

11. A further serious caveat is the reason we did not detect this problem much earlier. The money

   is provided indirectly so that nobody sees the funds being handed to people, however the

   value of assets continue to rise and the Federal government feverishly keeps the printing

   presses very busy printing money.




                                                 3
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 4 of 35 PageID #: 2074




13.12.       PThat single paragraph exposes the problem and this paragraph provides the

   solution that plaintiff Mers Kutt, who fortunately has had a rather unusual background of

   being well-groomed in higher mathematics. A and at 32 he was possibly the youngest ever

   Full Professor of Mathematics, and found it blends very well with today’s very different

   version of inventing.

13. In contrast to Edison, Wright Brothers, Alexander Graham Bell and others with original

   inventions, including Madame Curie as one in ‘vaccines’ which is very much appreciated

   today with Covid-19, today we will see inventions have resulted from in computers today has

   become the charting of the evolution growth path as plaintiff did and and in computers by

   correcting the errors committed by when being straying ed off course.

14. by parties like IBM, however they did it intentionally by straying to larger and larger

   mainframes, as they could charge much more for large computers installed in huge, elegant

   computer rooms with raised floors and all the trimmings.

14.15.       Plaintiff’s chart said to go smaller and smaller because of what is very obvious once

   detected. The shorter the distance that electrons have to travel, the faster the computer..

15. IBM continued straying to larger mainframes long after being made obsolete by plaintiff’s

   tiny PCs which operated faster because as plaintiff quite naturally noted, the electrons had a

   much shorter distance to travel.

16. Since 1973, when Plaintiff invented the MCM/70 PC PC, very few realized that it was the

   world’s first PC as it was a secret kept from most. There were and still are over a dozen

   pretenders to having invented the PC and are still being referenced in searches on the web,

   and it was not until however although 30 years later in 2003, that IEEE’s Annals of the

   History of Computing made it official in 2003;



                                               4
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 5 of 35 PageID #: 2075




17. The tactics used by all defendants is to “keep secrets and lie” and they have successfully used

   it for a very long time and still do. However, it has been very damaging in computers and in

   finance and must be stopped as soon as possible. The Secrets and false history being written,

   are the norm and how extreme is indicated in the following brief list is followed by a more

   detailed list, and they show how effective it has been:

    a) In 1973, when Plaintiff invented the PC, few were informed it was the world’s 1st PC.

    b) Beginning in 1983, IBM PCs with an ALL Card included, operated at least 2 times faster.

    c) In 1988, PCs with ALL Chargecard operated 5 times faster.

    d) In 1995, with Intel slowing down ALL Supercharge PCs to hide their infringement, PCs

        operated 12 to 15 times faster.

    e) In 2007, Apple’s iPhone removed Intel’s slowdown of the processor and PCs ran 30/1

        faster.

    f) Since 2007 with all following iPhone’s lead and were armed with ‘981 in the ALL

        Supercharge PC which operated atwith the full 30/1 increase in performance, and sales

        rocketed to unprecedented quantities of 5.2 to 5.8 billion PCs and smartphones sold by

        Oct 1, 2013 when patent expired, and 7.0 billion by 2019, ‘the 6-year post period’

        allowing payment of damages, expired.

18. “Moore’s misleading Law” also ignored ALL, & simply quoted the ‘rated frequency’ of

   processor chip, which could never be achieved without ALL’s technology.

a) Since 1981, when the IBM PC was released, every PC , from IBM, Apple and others operated

   much slower than the rated speed of the microprocessor chip. From 1983 when ALL Card

   was released, and removed the with memory limitations in size and speed, which had severely

   lowered PC performance.


                                                5
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 6 of 35 PageID #: 2076




b) Since 1988, prior to including ALL Chargecard, PCs operated 5 times slower than the

     frequency of microprocessor chip which Intel and others quoted as their PC performance

     level.

c) Since 1995, prior to including the patented ‘981 technology plus ALL Chargecard, both

     inside ALL Supercharge, PCs would have operated 30 times slower than the frequency of

     microprocessor chip if Intel did not intentionally slow it down to about 10 to 15 times slower

     so that a graphic-based Internet could finally operate, yet slow enough to attempt to hide their

     infringement of ALL’s ‘981 technology.

d) Since 2007, prior to including the patented ‘981 technology without Intel’s slowdown,

     Apple’s iPhone was the first to remove Intel’s slowdown and PC with ALL Supercharge

     operated at its full 30/1 speed, and that resulted in about 5.2 to 5.8 billion PCs and

     smartphones toby which was sufficient the which Intel and others quoted as their PC

     performance level.

e) In 2017, plaintiff’s PC was ranked 4th of the top 10 inventions in all of history for ‘changing

     the world, and in the above list, the PC trailed the ‘electric light bulb’ and the ‘airplane’, and

     was ahead of ‘vaccines’ and the ‘telephone’.;

e)

19. The main messages being delivered in this Supplement are that we are all involved in an               Formatted: Font: (Default) Times New Roman, 12 pt
                                                                                                          Formatted: List Paragraph, Add space between
     extremely important, extraordinary and unique case because it exposes so much that has been          paragraphs of the same style, Line spacing: Double,
                                                                                                          Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
     hidden intentionally and can now help by eliminating the ‘secrets and lies’ and have true            Start at: 1 + Alignment: Left + Aligned at: 0.1" + Indent
                                                                                                          at: 0.35"
     history written to replace the false history defendants have been writing for decades.

20. The norm will become knowledgeable people will take note of how important it is to be

     open with the flow of information as it can truly ensure the survival of the world.



                                                  6
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 7 of 35 PageID #: 2077




   f) Taking immediate action’ in both ‘Computers’ and ‘Finance here in the United States,            Formatted: List Paragraph, Left, Indent: Left: 0.35",
                                                                                                      Space After: 0 pt, Add space between paragraphs of
   where it looms most, and with this big head start, we are certain to succeed. deals with the       the same style, No bullets or numbering


   survival of the world and the United States, where it looms most. and as a result, it is

   crucial for us ‘to take immediate action’ in both ‘Computers’ and ‘Finance’.




The Rare Opportunity ‘in Finance’
g)21. The Court applying its discretion is the “Vital Reason” referenced above and it is justified    Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                      1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   on many counts. It opens an opportunity that otherwise would be swallowed up with multiple         0.1" + Indent at: 0.35"


   will items that contribute much less towards having justice served best.

h)22. The “Vital Reason” allows us to make up for the lost time due to the flood of Motions to

   Dismiss we have received and here we are in the 6th month with yet another Motion received

   just over one week ago.

i)23. Delaying is the common approach being taken by defendants, particularly when their

   opponent is a ‘super senior’, having just turned 87 two weeks ago. Delaying is also just

   another way to rob United States and the world of this rare opportunity, as cited in the opening

   paragraph.

j)24. Delaying is also a sure sign of desperate Defendants. Plaintiff has nothing to hide and he

   broke all precedents by including actual ‘Claims Construction” (“CC") tables in the Amended

   Complaint and in fact 2 CC‘s are included by Plaintiff in his Amended Complaint. Each CC

   table also covers a significant number of different models of products by many different

   infringers.

k)25. Normal filings of Complaints do not include a CC table at all as it is typically hidden to

   serve as a surprise strategy, and is not even disclosed until well into a case.


                                                7
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 8 of 35 PageID #: 2078




l)26. As the PC is the only computer invention in the top 10 inventions in all of history for

   ‘changing the world’, it is therefore also ranked 1st of all of the computer inventions in history.

m)27. The above, with probably another 1 or 2 examples later, is support we offer to the Court to

   refute Defendants’ submissions of Motions to Dismiss which would also allow the case to

   move on in the 6th month of the case.

n)28. Plaintiff has gone to great lengths and assembled 41 Defendants that can best be exposed

   for committing a disguised and vicious plot that has put the United States and the world on

   guard for world disasters that are sure to take place if we do not oppose them.

o)29. This case involves issues in ‘computers and finance’ that fortunately overlap to a great

   degree and that not only allows us to deal with both in the same case, but one actually also

   helps the other to arrive at an earlier common solution.

p)30. Having so many Defendants is part of the reason for delays, but the bigger part of delays

   is due to the Defendants doing whatever they can to avoid being exposed during the case.

   The delay has also put us in a more precarious position and we must now take quick action

   and fortunately the Court has anticipated such situations.

q)31. The 41 Defendant parties and their damaging actions are listed below:

   -    the 31 US corporate parties and their 31 CEOs have been the leading beneficiaries of the

       sale of products including the ‘patented ’981 technology in computers’, and ‘the huge

       unearned funds ‘in finance’ simply because they have huge assets;

   -    and 11 others who for a diverse set of reasons, went to extreme ends with one common

       and extremely debilitating goal - continue blocking Plaintiff with whatever costs and

       actions are required, to prevent him filing his Complaint and Amended Complaint.




                                                 8
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 9 of 35 PageID #: 2079




   -   the delay of his refiling mid-February 2013 was crucial as he had already refiled at

       Alexandria Eva District Court in December 2012 but in February 2013 but was denied

       without prejudice on a minor issue which Plaintiff immediately had an attorney tend to;

   -   in the interim just before Plaintiff was about to refile, Defendant JP Morgan Chase

       ignored the United States Comptroller’s Consent Order which specifically barred Chase

       and Smith from breaching by not providing mortgagors with a signed Loan Modification

       Agreement (“LMA”) within 90 days, and they breached because 4 years later they still

       had not provided Plaintiff with the signed copy of the LMA Agreement.

   -   Had Plaintiff received a signed LMA (which Plaintiff demanded but Chase breached and

       would not provide), the Court would have cancelled the auction sale of his condo and

       their local attorney Stuart Smith was aware of all of this but he never told the Judge.

   -   Plaintiff desperately attempted to cancel the auction sale in time but without the LMA the

       Judge refused to cancel he auction sale of the million-dollar beach condo he owned for

       32 years. Plaintiff was evicted from the condo mid-September, 2012 just 2 weeks before

       the patent expired.

r)32. As a starter, this case must rectify the gross flaw in the inflation process which was initially   Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                         1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   adopted to vitalize the economy. It has continued unobstructed with this flaw for many                0.1" + Indent at: 0.35"


   decades and too many have been suffering too long.

s)33. By rectifying just that, this case also opens the door to making the biggest and most

   important step forward at the world level where time is also of essence and succeeding will

   prevent real world disasters which however loom largest here in the United States of America.

 Attributes for both Computers and Finance




                                                 9
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 10 of 35 PageID #: 2080




t)34. All that is possible and a significant attribute to begin with is the Plaintiff, a world leader   Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                        1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   in technology having made 3 historic inventions led by his invention of the PC, has charted          0.1" + Indent at: 0.35"


   the path we can follow, something he is getting very used to doing.

u)35. Earlier he charted the evolution path of computers that replaced IBM’s path to larger

   computers and put us on the right path to smaller products and none are smaller than

   Plaintiff’s tiny ALL Supercharge PC.

v)36. Taking us 180 degrees away to the opposite direction to make things right in ‘computers’,

   is exactly what must also be accomplished in ‘finance’ by:

   -      producing a ‘Correction Process’ which eliminates the inflation ‘flaw’ by having the

          unearned government funds refunded and redistributed equally to everyone;

   -      establishing a proper ‘On-Going’ use of inflation, assuming inflation was still required.

w)37. Along with this plea for immediate action, Plaintiff submits the following list of key items      Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                        1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   that further support how vital immediate action is:                                                  0.1" + Indent at: 0.35"


   i.        As a profit item in computers we deal only with products that include Plaintiff’s ‘981

             technology for infringement, or are copied and fraudulently claimed to be their

             technology, as Apple did with their iPhone since 2007, and their PCs beginning in

             1980.

   ii.       As a charitable Foundation item, we also deal with ’assets’ dating back to about 2002

             with 1 cycle, and possibly a 2nd cycle taking us back to about 1985. In any years where

             the statutes of limitations are applied, criminal actions will be pursued.

   iii.      As soon as the Government later takes Plaintiff’s place by adopting the program, then

             the funds in the Foundation Plaintiff established earlier would be transferred to the

             Government’s Foundation for continued use in the redistribution of funds.



                                                 10
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 11 of 35 PageID #: 2081




  iv.     Funds which were fraudulently or improperly received by parties aware of the ‘flaw’,

          which calculated the amount to be refunded by multiplying each party’s wealth by the

          inflation rate, which obviously greatly favored the richer parties, and in fact doubled

          the Gap between Rich and poor during each cycle.

  v.      The solution was to discontinue doubling of refund, which would also automatically

          end the doubling of the Gap, and the calculation a single ‘equal amount’ for everyone

          would be equal to the total of funds (maximum of 54.5 trillion dollars which is the

          doubling during the past 17 year cycle and is equal to ½ of the 109 trillion dollars

          total wealth in 2018, divided by the population which in 2018 was 327 million people

          and yields $166,666/person.

  vi.     This is the amount to be distributed to each person during a 17 year cycle assuming a

          4.2% inflation rate. If paid annually it would be $9804, and monthly $817, and weekly

          $27.

  vii.    With plan (a), which is an equal redistribution of ‘asset’ funds, the figures are shown

          above. With plan (b), a portion will be applied to a particular project to help the poor

          or sick, and the balance will be treated as reduced equal payments, as above.

  viii.   If inflation continues, a further payment of $9,804, or $817, or $27 will also made

          and this will be without interest during each of the On-Going cycles, as a result during

          the first 1 or 2 years that the Correction process is applied, that essentially doubles

          the above figures to $19,608/yr., $1,634/mo., and $54/wk.

  ix.     For those with assets below $166,666, they begin receiving $166.666 – their assets

          up to a maximum of $166,666 if they had zero assets. pay an amount equal to half

          their assets minus $166,666. With assets above $333,333, it becomes half of their



                                              11
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 12 of 35 PageID #: 2082




           assets scheduled over the next 17- year period, and annually it begins with $9.804 per

           person, and monthly is $817, and grows at ½ of their assets without a limit.

   x.      When including the corporations and companies, which is a small number compared

           327 million, it reduces the above figures by a small amount. This eliminates the big

           ‘flaw’ in the inflation process and also eliminates the Gap being increased at all, and

           the sooner it is adopted the sooner we actually eliminate most of the current threats to

           the world - a very intelligent investment to make for our future lives, but also our

           great grand-children andwhich Plaintiff already has 4.

   xi.     Only existing civil laws need apply, and possibly criminal laws as indicated above,

           but only if actually required to meet our goals. The government can become involved

           as early as they choose which would certainly be sooner if Mr. Sanders wins, and

           later, if ever, if Mr. Trump wins.

   xii.    The amounts received by Plaintiff’s foundation would be a small fraction of the 54.5

           trillion dollars but could exceed 1 trillion dollars, and if the government does not get

           involved then funds provided as a result of rulings where the law was broken, the

           parties that received funds from this case will not likely have to return the funds.

   xiii.   No changes in law or taxes will be required and fines need not, but can be applied.

   xiv.    The correction process will only affect funds that were not earned by the recipient.

   xv.     The correction process will not affect funds the parties have earned whether from

           salaries, bonuses, investments and other such sources.

 Summary of Important Attributes

x)38. We are closing with a few important attributes that helped make this solution possible.         Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                      1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   Plaintiff’s invention of the PC is now driven by the tiny ALL Supercharge PC which includes        0.1" + Indent at: 0.35"




                                                12
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 13 of 35 PageID #: 2083




   ALL Chargecard and ‘981 the patented ‘981 technology. It has become the supreme leader

   in computers worldwide.

y)39. It increases PC performance by 3000% and there are now have over 7 billion PCs and PC-

   based products in the world that include the’981 technology.

z)40. In addition, the United States Librarian of Congress, Carla Hayden, ranked the PC 4th of

   the top 10 inventions in history for ‘changing the world’, As the only computer invention in

   the top 10, it also becomes #1 of all the computer inventions in history.

aa)41.       The #4 ranking was published by National Geographic in 2017 and it joined the

   2003 publication in the IEEE’s ‘Annals of the History of Computers’ journal which

   confirmed that Plaintiff Mers Kutt was the inventor of the world’s first PC by a wide margin.

   IEEE is the highly respected engineering society and also world’s largest and professional

   organization.

bb)42.       The challenge is now at the Court in Marshall Texas to take the next crucial step.

   Plaintiff also believes he will soon begin receiving settlement awards which will allow him

   to retain the right legal firm to take this case along with Appeals to a successful conclusion.

cc)43.       This may well be the only time after so many decades for such a giant, incredibly

   well timed, opportunity to correct the process for getting the benefactors treated correctly.

   The suffering by so many could all have been avoided but was not, and it is now up to us to

   seize this moment in Marshall Texas to support this movement across the United States.

dd)44.       We will follow below with a brief backgrounder that helps put everything in

   perspective. Much of what sounded almost impossible before, is what has already been

   accomplished, and we are now all posed right here in the Courthouse in Marshall, East Texas,




                                              13
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 14 of 35 PageID #: 2084




   and with a Court ruling now to deny all Defendants’ Motions to Dismiss, the case will be

   able to proceed beyond ‘Motions to Dismiss.

 Background wWith More Details
ee)45.       Fortunately, Plaintiff has a talent for making changes as he charted the path for the   Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                     1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   ‘evolution of computers’ in 1968. That resulted in his invention and release of the world’s       0.1" + Indent at: 0.35"


   first personal computer (“PC”) in 1973 after submitting to Bob Noyce, Intel’s CEO and

   founder, and good friend, what he needed in the architecture of the first microprocessor chip

   that he was commissioning Intel to build for him.

ff)46. Intel’s board had denied Bob’s request to build a microprocessor chip claiming it had no

   future and it was not until Plaintiff made it clear that he would pay the whole cost of

   producing the microprocessor chip, that the board relented and allowed him to build it

   however they still did not believe it had a future as they planned to free microprocessor chips

   to buyers of their memory ‘Ram’ chips.

gg)47.       For plaintiff there was no doubt about the future because integrated circuits had

   already surfaced and that allowed smaller products to be produced and Plaintiff’s reasoning

   was very simple but sound: ‘the smaller an electronic device’, the ‘shorter the distances the

   electrons had to travel’, and ‘the higher the performance of the computer’.

hh)48.       Plaintiff’s path to go small was very clear and IBM even helped Plaintiff because

   they elected going in the opposite direction because much higher selling prices could be

   justified and bigger profits gained from huge, impressive computer installations. They chose

   that route, and while the users paid very dearly for them, IBM however, reigned supreme for

   many years before Plaintiff’s inventions changed all that.

ii)49. Plaintiff’s first step was with ALL Card, and it was well received in1983, and when his

   ALL Chargecard followed in 1988 it broke all records by increasing PC performance by an

                                              14
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 15 of 35 PageID #: 2085




   average of 500%, as measured by the prominent PC Magazine Labs., and also was the only

   winner with a unanimous vote for industry’s highest award, the Technical Excellence Award.

   That began IBM’s big downhill slide with their ‘large scale computers’ (mainframes).

jj)50. Within a few years IBM knew it was over and shut down the 3 divisions for computer

   products that made them the largest company in the world. However, in 1995, they

   completely lost it and blatantly made Plaintiff’s company ALL Computers Inc. pay the price.

kk)51.       With nothing to gain they executed the plan launched at IBM’s head office in

   Armonk, NY about 2 years earlier, and despite having so much to lose, management coerced

   and/or bribed a very atypical Vice-President of the Canadian Defendant Scotiabank, and also

   illegally cancelled a vitally important 5 million dollar the order for ALL Supercharge and

   ALL Computers could ran out of funds.

ll)52. ALL Supercharge was selected by the bank over bids from IBM and about 7 others, and

   all this took place after ALL Supercharge had been built and delivered, and also just before

   it was due to be announced to the public, and IBM blocked Plaintiff from making the formal

   announcement.

mm)53.       This took place despite very successful deliveries having already been made and

   the bank IT staff unaware what IBM was plotting, were besides themselves because here they

   were witnessing history being made as their extremely slow PCs were now working at speeds

   that were up to 30 times faster.

nn)54.       IBM was able to effectively put Plaintiff’s company out of business when it was at

   its peak, they exposed themselves by preventing ALL Computers from receiving 4.97 million

   dollars of the 5 million dollars order they received from the bank.




                                              15
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 16 of 35 PageID #: 2086




oo)55.        Despite that, the product still broke all the records but the Defendants were the

   beneficiaries, not ALL Computers, and ALL’s downfall would not have taken place had IBM

   not made the worst mistake in its entire history. ALL Chargecard had made all of IBM’s

   computer products obsolete and that chased IBM out of the 3 computer product divisions

   which made them the largest company in the world.

pp)56.        The Defendant Scotiabank’s IT staff were ecstatic with the 3000% performance

   increase they personally witnessed on actual deliveries of products to their offices and there

   was absolutely no possibility that they would even consider let alone cancel the order.

qq)57.        IBM however made their biggest mistake in history as they are now exposed to at

   least 528 billion dollars damages because with nothing to gain, just after ALL Supercharge

   deliveries to the bank began, they reduced ALL Computers Inc. to one unsalaried employee,

   the Plaintiff, for the next 25 years until this day.


 Solution for Making a Safer, Fairer and Prosperous World

rr)58. About 60 years ago, economists introduced ‘inflation’ to produce a more vibrant economy        Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                      1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   thereby substantially increasing people’s ‘wealth’, however inflation was effectively doing it     0.1" + Indent at: 0.35"


   only for the rich and all of the others fell far behind.

ss)59. Plaintiff detected the ‘flaw’ in the ‘inflation process which needed removal or as a

   minimum a modification to how the funds were being distributed.

tt)60. Plaintiff in Exhibit A has included a detailed description ranging from the charts plaintiff

   developed for the path of evolution for both ‘computer advancements’ and ‘finance in

   computers’, with the goal leading to a Safer, Fairer and Prosperous World.

uu)61.        Plaintiff’s charts for computers had all of the following in common:

   -     the ‘same 30 corporate Defendants’


                                                16
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 17 of 35 PageID #: 2087




   -     the ‘same tactics’

   -     committed by the ‘the same CEOs’

   -     ‘in Computers’, these tactics included ‘keeping secrets’, ‘telling lies’ and ‘writing their

         false version of history’ which ‘caused great harm

   -     they also held back advancements in computers thereby holding the world back from

         becoming self-sufficient and providing the 4 basics for all of the people - Food,

         Education, Medical/medicine, and Shelter (“FEMS”)

   -     and ‘in Finance’, with funds being dominantly directed to the rich, the poor did not have

         the funds to pay for the ‘4 basics’.

vv)62.         Contrary to Defendants’ claims, the above support ‘Joinder’ being justified in this       Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                         1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   case. As indicated earlier the Amended Complaint and listed above, there are many items in            0.1" + Indent at: 0.35"


   common in this case.

ww)63.         That also applies to being accused of ‘Misjoinder’ because there are no outsiders

   entering the case to be treated equally in contracts which is required for misjoinder.

 The Alexandria EVa Venue was Proper
xx)64.         Also, as elaborated upon in Exhibit A, just as Plaintiff was preparing to refile in       Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                         1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
   February, 2013, he learned that the foreclosure that was denied 4 years earlier had been              0.1" + Indent at: 0.35"


   reopened by Defendant Chase’s local counsel Defendant Smith and was already scheduled

   for sale by auction, however Plaintiff was never noticed and Smith also lied to mislead the

   Judge and Plaintiff did not even know there was a case.

yy)65.         As a result, Plaintiff was illegally foreclosed, and then evicted, and all this it took

   place on the million-dollar beach condo that he bought 32 years ago and never missed a

   payment.



                                                 17
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 18 of 35 PageID #: 2088




zz)66.       Defendant Jones Day also played a role in this as they breached a fees contingency

   agreement and required Plaintiff to quickly to refinance his mortgage which was almost fully

   paid. The new mortgage was later exposed as a sub-prime mortgage and that contributed to

   the foreclosure/eviction.

aaa)67.      However even before that Defendant O'Connor, Plaintiff’s counsel, committed

   fraud by siding with Intel at the 2004 summary Judgment hearing and causing Plaintiff to

   lose the case but was not exposed until the fees hearing, which proved to be too late.

bbb)68.      This is when the Court Clerk and her assistant both made unintentional errors by

   not directing case back to Judge Lee or to the former Magistrate Judge O’Grady who had

   become a Judge and Plaintiff was told he would have would have happily accepted the case.

ccc)69.      The case was then transferred back and forth to the Richmond EVa Court and after

   at least 3 attempts at Alexandria and 2 in Richmond, it ended up back at Alexandria where

   the Judge without any knowledge of the case simply ruled it was the wrong Venue, obviously

   a gross and very costly error to Plaintiff in time lost and funding.

ddd)70.      That left Plaintiff with time running out and winning the Appeal would only return

   it to Alexandria with no guarantee Judge Lee or Judge O’Grady would be available which is

   what Plaintiff wanted from the outset and without the Clerk office error that is what should

   have happened.

eee)71.      However, in the middle of all this, in February 2013, Plaintiff, just before filing the

   correction, by chance Plaintiff learned that the beach condo he had bought 32 years earlier,

   was being auctioned during the next week and plaintiff had to drop everything because on

   October 1, 2013 the patent would expire, however on September 15, 2013 he was evicted

   from the beach condo.



                                               18
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 19 of 35 PageID #: 2089




fff)72.         Chase and their local counsel Smith, who constantly lied to coerce his friend, the

    senior Judge Lazarus, and as a transcript confirms, they were also on a first name basis during

    hearings, and also went drinking together in public, which can also be confirmed by another

    attorney.

ggg)73.         The initial case was held at the Alexandria Courthouse and Defendant O'Connor,

    Plaintiff’s attorney at that time, was caught siding with Intel, his former employee, as he

    withheld crucial information at the summary judgment hearing which would have avoided

    an improper loss at summary judgment.

The Texas Venue is Proper
hhh)74.         The first of two overwhelming huge reasons that Texas is a proper venue is that       Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                      1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
    almost every man, woman and child from about 5 years on in Texas, is using the patented           0.1" + Indent at: 0.35"


    ‘981 technology in their mobile phone.

iii)75.         The second reason is more complicated. It involves the ALL Chargecard which was

    only being manufactured in Austin, Texas and that ended only when IBM management at

    IBM’s headquarters in Armonk, NY, against Plaintiff’s and strong complaints (which was

    shared by Austin’s management and team), forced their Texas sub-contract facility to move

    the manufacture to Canada in a feeble attempt to avoid being caught violating the US antitrust

    laws.

 Mistreatment of Plaintiff by Defendants Chase, Jones Day and O'Connor.
jjj)76.         Also, as elaborated upon in Exhibit A, just as Plaintiff was preparing to refile in   Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                      1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
    February, 2013, he learned that the foreclosure that was denied 4 years earlier had been          0.1" + Indent at: 0.35"


    reopened by Defendant Chase’s local counsel Defendant Smith and was already scheduled

    for sale by auction, Smith also lied to mislead the Judge however Plaintiff was never noticed

    and therefore did not even know he was already foreclosed.

                                                19
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 20 of 35 PageID #: 2090




 kkk)77.        As a result , Plaintiff was illegally foreclosed, and then evicted, and all this it took

     place on the million dollar beach condo that he bought 32 years ago and never missed a

     payment.

 lll)78.        Defendant Jones Day also played a role in this as they breached a fees contingency

     agreement and required Plaintiff to quickly to refinance his mortgage which was almost fully

     paid. The new mortgage was later exposed as a sub-prime mortgage and that contributed to

     the foreclosure/eviction.

 mmm)79.        However even before that Defendant O'Connor, Plaintiff’s counsel, committed

     fraud by siding with Intel at the 2004 summary Judgment hearing and causing Plaintiff to

     lose the case but was not exposed until the fees hearing, which proved to be too late.

 In closing, even with all these delays and improper as well as illegal actions, we can shortly be

 in a position at this case to finally cause the same amount of funds to be distributed to every party

 (including people and corporations) in the USA from the Foundation Plaintiff is setting up with

 100% of the funds ruled by the Court and paid by Defendants from the inflation portion of the

 sales revenue (excluding royalties and damages due to the patented technology) of products that

 include the ‘981 technology, and the increases in the assets of the Corporations and their CEOs

 that are due to inflation and the If the United States government chooses to follow this precedent

 on their own, we will be available and very happy to assist the government when called upon.

 nnn)80.        Plaintiff has also added Exhibit A which provides a detailed explanation of how the        Formatted: Numbered + Level: 1 + Numbering Style:
                                                                                                           1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
     solution can be implemented to result in the Safer, Fairer and more Prosperous place to live,         0.1" + Indent at: 0.35"


     which everyone deserves.




Dated: initially March 6, 2020                                 Respectfully submitted,
Scheduled for March 26 , 2020

                                                  20
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 21 of 35 PageID #: 2091




& now submitted at Appeals April 22, 2020

                                                         /s/ Mers Kutt
                                                         Mers Kutt, Plaintiff acting pro se
                                                         mk@merskutt.com
                                                         318 507 1991 (upon return to Marshall)
                                                         647 569 1919 (Toronto, Canada)
                                                         954 607 7482 (While travelling)

TO:
Apple Inc. Legal Counsel
1 Infinite Loop,
Cupertino, CA 95014-2083

IBM Corp. Legal Counsel
International Business Machines Corporation
1 New Orchard Road, Armonk, NY 10504-1722;
Armonk, NY 10504-1722;

(Groups B and C (Addresses in Parties Section of Amended Compl

EXHIBITA (attached)

                              CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5 on this 227thnd day of April January, 2020. As of this date, plaintiff     Formatted: Superscript

and all counsel of record have consented to electronic service and are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).




                                                    21
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 22 of 35 PageID #: 2092




                    EXHIBIT A




                           22
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 23 of 35 PageID #: 2093




                                           EXHIBIT A

This Exhibit describes provides a procedure for n equitable redistribution of funds derived from        Formatted: Font: Not Bold

the sale of products which included plaintiff’s technology while by protected by United States
patent 5,506,0981 (“’981”). Applying in-depth explanation of the howfunds derived from the sale
of PCpc based products including with the patented ‘981 technology combined (‘joined) with
finance producing an improved inflation process which need not violate civil laws, which is
currently the case, promises to make help make a pronounced improvement in the world.


In our favor, plaintiff Mers Kutt, who has made some very significant advances in computers             Formatted: Justified, Space After: 18 pt, Line spacing:
                                                                                                        1.5 lines
during his 52 year career, particularly with his 2nd invention which was the MCM/70 PC in 1973
                                                                                                        Formatted: Superscript
at MCM, the 2nd company he founded. His adding PC enhancements in 1983, 1988 and 1995, all
                                                                                                        Formatted: Superscript
at ALL Computers Inc. (“ALL”), the 3rd company he founded opened up opportunities beyond                Formatted: Superscript
belief. (Case: 2-19-cv-00316-RWS Document 20 (Amended Complaint) Filed 11/25/19 Pages
13, 14, 21, & 22 of 73 PageID).                                                                         Formatted: Font: Font color: Auto



There would have been more as well however IBM effectively put an end to plaintiff’s company,
ALL, as they took revenge for plaintiff’s technologies at ALL having made IBM’s outdated and
tired computer products, obsolete.


While IBM did escape bankruptcy, but just barely, in revenge they committed civil and criminal
actions to reduce ALL, when at its very peak and on the verge of announcing the tiniest but
incredibly powerful ALL Supercharge PC. IBM head office in Armonk, NY plotted it and initiated
their plan over 2 years earlier however in the process they violated the antitrust laws. A total of 7
billion computer products, driven by ALL Supercharge PCs, were sold worldwide since 1996 and
plaintiff is looking forward to this case to have Justice Served. (Case: 2-19-cv-00316-RWS
Document 20 (Amended Complaint) Filed 11/25/19 Pages 4, 6, 9, 11, 19, 35, 38 & 45 of 73 PageID).




                                                 23
  Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 24 of 35 PageID #: 2094




  The 30 corporate defendants were major benefactors and none responded to plaintiff’s request for          Formatted: Justified

  royalties, rather, they took advantage of plaintiff’s position and made huge profits. In the interim,
  his PC gained international acknowledgement and was ranked 4th of the top 10 inventions in history
  for ‘changing the world’. As the only computer invention in the top 10, his PC became the best
  computer product in history for changing the world.‘changed the world’ and includes the proposed
  solution to implement for the redistribution of the funds refunded by a) defendants in this case;
  and b) primarily by all the ‘large corporations’ and ‘the richer people in the usa’ which total
  approaches approx. 3.2 trillion dollars per annum for the past 17-year cycle (for an average
  inflation rate of 4.2%).


  For group (b)That Results in every person in the USA (327 million in 2018/2019) receiving about
  $9,804 per annum or $817/mo., during the entire 17-year cycle, and that will do wonders for the
  people, but there is more.


  For group (b) during the next cycle (assuming 17 years for now) beginning in about 6 months, if
  all goes well, approx. Another $3.2 trillion/annum will be required to correct the ‘flaw’ in the
  inflation process during every cycle while inflation still exists.


  For group (a) during the past and the future cycles, the figures will be a small fraction of the totals
  in group (b) as we will still be dividing the smaller ‘damages ‘ ruled by the court, by the same
  approx. 327 million population.


  When the better part of all of the $54.5 trillion USA assets of will have been refunded and
  redistributed typically with $81 monthly or $1904 annual payments per adult and probably
  teenagers for 17 years.                                                                                   Formatted: Font: Not Bold



1. The PC invented by Canadian Plaintiff Mers Kutt, was recently ranked 4th of the top 10 inventions

   in history for ‘Changing the World’, and at 87, Plaintiff is the only one of the top 10 inventors

   still alive, and at 87 however according to his doctor, he remains a medical marvel and is also

   still very active on a tennis court as well as this Court of Law.



                                                    24
     Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 25 of 35 PageID #: 2095




1.

2. Recently, he discovered something almost beyond belief – he detected how of the $54.5 trillion

     dollars increase in wealth over a span of 17 years was caught in a web that is breaking the law

     and has also charted a solution to make it happen without breaking any laws and thereby making

     a major contribution to the world. of the 109 trillion dollars wealth reached in the USA in 2019,

     the biggest portion was hidden and siphoned away to a small ‘elite group’ of the richest people

     in the USA!

2.                                                                                                          Formatted: List Paragraph, Indent: Left: -0.15",
                                                                                                            Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
3. How was that possible? Surprisingly, most if not all of the major benefactors were probably not          Start at: 1 + Alignment: Left + Aligned at: 0.25" +
                                                                                                            Indent at: 0.5"

     aware of getting such special treatment and believed they were just making good investments.           Formatted: Font: (Default) Times New Roman, 12 pt


     Not so! Along with the other elite rich, they were receiving free funds which were hidden and

     not detected because they were provided ‘indirectly’ by the United States Federal Government.          Formatted: Font: (Default) Times New Roman, 12 pt

     via the Defendant’s assets.

3.                                                                                                          Formatted: Font: (Default) Times New Roman, 12 pt
                                                                                                            Formatted: List Paragraph, Indent: Left: -0.15",
     The elites’ assets increased in value by the inflation rate which doubled the value of assets’ every   Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                                            Start at: 1 + Alignment: Left + Aligned at: 0.25" +
     12 years if the average inflation rate was 6%, and every 17 years for a 4.2 % rate, the latand the     Indent at: 0.5"


     latter being very close to the actual inflation rate for a recent 17-period ‘cycle’.will be used in

     any examples used.

4.

4. Along with assets, the price of goods being purchased also increased and while this was

     happening, what was happening with Plaintiff’s ALL Supercharge PC with the , which included

     the patented ‘981 technology, inside every one of its cores, aaccomplished was incredible as the

     total of 7 billion units were sold sold by 2019.     reached 7 billion units worldwide and at a



                                                     25
     Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 26 of 35 PageID #: 2096




      conservative average of $1000, the total sales reached about 7 trillion dollars, but as explained

      later IBM maliciously prevented his company from being the party profiting from these sales and

      can finally be corrected during this case.

5.                                                                                                        Formatted: List Paragraph, Indent: Left: -0.15",
                                                                                                          Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
                                                                                                          Start at: 1 + Alignment: Left + Aligned at: 0.25" +
     The ALL Supercharge PC was in any case ‘quietly’ completely ‘changinged the world, and ’             Indent at: 0.5"

     beginning in 1995. Fortunately in 2017 2017, the United States Librarian of Congress, Carla          Formatted: Font: (Default) Times New Roman, 12 pt
                                                                                                          Formatted: Font: (Default) Times New Roman, 12 pt
     Hayden, took note and ranked Plaintiff’s PC 4th of the top 10 inventions in all of history for
     “changing the world” and National Geographic published her findings, including the list of the
     ‘top 10’ inventions, in the Spring 2017 edition of the National Geographic Magazine. (Case: 2-19-
     cv-00316-RWS Document 20 (Amended Complaint) Filed 11/25/19 Pages 4, 6, 9, 11, 19, 35, 38 &
     45 of 73 PageID).


6.                                                                                                        Formatted: Font: (Default) Times New Roman, 12 pt
                                                                                                          Formatted: List Paragraph, Indent: Left: -0.15",
                                                                                                          Numbered + Level: 1 + Numbering Style: 1, 2, 3, … +
     It also happened ‘quietly’ as early as 1995 when Intel began infringing but was hidden by            Start at: 1 + Alignment: Left + Aligned at: 0.25" +
                                                                                                          Indent at: 0.5"
     Plaintiff’s counsel Defendant O'Connor as he was fraudulently siding with Intel. Fortunately, he

     was caught by Magistrate Judge Liam O’Grady at that fees hearing for holding back crucial

     information at the earlier summary judgement hearing, which Plaintiff would not have lost. The

     Judge however severely chastised O'Connor and all this took place at the Alexandria, EVa District

     Court in 2005.

     The next big example of ‘quietly’ was Apple and this was not their 1st time. They released the

     iPhone and ‘981 technology was hidden inside but it was their ‘secret weapon’ for avoiding their

     2nd failure with smartphones.

     At 4.2 % for inflation that is 294 billion dollars, which is now due, along with a good portion of

     18% which is treble 6% damages and equals $1.26 trillion dollars for infringing and the portion


                                                    26
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 27 of 35 PageID #: 2097




the 30 Defendants are also responsible will depend on the ‘effective date for filing’ that is ruled

by the Court.

With such large increases resulting from inflated selling prices of products the Federal Government

had to print a huge amount of dollars to keep up with the funds needed to handle the increased

demand for dollars contributed to the indirect funds provided by the Federal Government.

The other source of indirect funds from the Government was rest was due to the indirect donation

from the Federal Government who just kept printing more dollars, however rather than having it

equally shared by all, the giant portion went directly to that small ‘elite group’, and it all happened

automatically.

Instead of directing equal amounts to everyone, the government doubled each person’s wealth and

that has resulted in the many threats the United States and the world now faces because each of

the poorest people received zero, and the rest of the poor with so little wealth, received very little

of the 54.5 billion dollars that were automatically siphoned away to the rich.

How It All Started

It was and continues to be a result of the particular ‘inflation process’ initiated about 60 years ago,

which had a ‘flaw’ simply because it did not apply an ‘inflation correction process’. Plaintiff and

others regret not having detected it earlier.

Plaintiff a Full Professor in mathematics by the age of 32, did not require his higher math to make

his discovery, in fact, once revealed, it is remarkably easy to understand. Inflation alone doubles

the wealth each person has and without correction, it does not complete the process of correctly

redistributing turning funds received, but not earned.




                                                  27
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 28 of 35 PageID #: 2098




Inflation was introduced initially by economists to make the economy ‘brisker’, and it can continue

doing that perpetually but no doubt with a diminishing return. An even better process is having the

government put equal funds in the hands of everyone, and to get there we must also initiate an

‘inflation correction process’ running in parallel whereby the unearned funds incorrectly received,

at least during the previous cycle if not more cycles, are refunded.

Going Forward

Going forward, the government should become directly involved. We could then distribute an

equal amount to everyone. With a 4.2% inflation rate, for example, the cycle repeats every 17 years

and each person’s unearned income at an annual rate of 4.2% would have doubled as equal for

everyone, it would be $166.666 for each person during each 17 years cycle, and is equivalent to

$9804/year, $817/ mo., and $190/week.

In all of this, about 5.6 million USA companies should also be included however for our

calculations this would only decrease the amount per party from $166,666 to $163,861, and we

will just stay with $166,666.

Now the small numbers that either initially created the inflation process or became aware of how

unfair it was, are exposed to ‘Fraud’ and Grand Theft’ criminal laws as it involves the loss of

billions approaching a trillion dollars, and even in this sample involving only 30 corporations and

30 CEOs, it reaches hundreds of billion dollars. Plaintiff will have all damages granted deposited

into a Foundation and will be sent to parties as part of the ‘correction process’.

The flaw was unfortunately hidden mainly due to the indirect payments being made by the

government, and the ‘flaw’ got everything backwards as it multiplied the wealth each party had by




                                                 28
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 29 of 35 PageID #: 2099




the inflation rate which distributed much more government funds to the richest people and

corporations and much less to the poor and middle class. .

That lack of funds is what has caused so many of the problems that the politicians have been trying

to fix but do not have the necessary funds. This case will expose that flaw to the public and amends

will be made by the corporate Defendants and the CEOs as they will be refunding only the funds

that they did not earn.

They have the option of a one-time payment which will appeal to those who have already set up a

Foundation as that would involve a simple transfer of funds to the Foundation established by

Plaintiff, but ideally by the Government, as soon as they accept.

In either case, the redistribution will begin to all those who did not earlier receive the entire amount

of the equal payments being adopted, and if the government adopts this plan, they will receive and

use these refunds along with along with the funds which will then be refunded by all of the other

USA corporations, CEOs and the rest of the USA population.

Because very few were apparently aware, fines will not likely be levied and with the parties

refunding the ‘unearned funds’ they received, that should suffice. For those few who maliciously

plotted and initiated the illegal flow of funds, criminal laws should apply.

For Defendants without a Foundation, the payments can be spread equally over the period of the

cycle which for an average inflation rate of 4.2 % would be spread over a period of 17 years,

typically with annual or monthly payments.

Charting the ‘Evolution Path of ‘Computers and Finance’

Plaintiff had a knack for charting having accurately charted the ‘evolution path of computers from

1911 to today, and he then also used that knowledge to invent the technologies and products that

                                                  29
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 30 of 35 PageID #: 2100




took us away from punch cards, in 1968 with Key-Edit, then away from minis to the PC in 1973,

and away from mainframes in 1988 with ALL Chargecard, the only product to ever unanimously

win the industry’s highest prize, the Technical Excellence Award.

ALL Chargecard sounded the final death toll for IBM as they knew their days in computer products

had ended, and in 1995 the ALL Supercharge PC with the patented ’981 technology made it

official, but IBM completely lost it by retaliating with nothing to gain and committed a huge $538

billion mistake. Fortunately, IBM did bounce back from near bankruptcy so that they do now have

good funds, and at some point they may need to use equity if they run short.

IBM did stay in Super Computers which however are all being built with 1,000 modules including

Plaintiff’s PCs with each of the multiple cores in each PC including the patented ‘981 technology,

the damages are considerable.

The Solution

Plaintiff produced an ‘Inflation Correction process’ to correct past mistakes, and an ‘Inflation’

On-going process’ which allows the economists to continue using inflation to maintain a brisk

economy. This replaced the complicated indirect distribution of government funds with direct

payments and also provided a choice of either a) a process that favors the poor, which is preferred,

or b) one that provides an equal amount to the rich, middle class and poor, which also works well.

The good news is that the proper distribution by a) or b) produces the 54.5 trillion dollars which

will eliminate the many current threats to the world, and will make the world a safer, fairer and

more prosperous place for all, which has been Plaintiff’s lifetime goal since quite young because

he almost did not survive at birth.




                                                30
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 31 of 35 PageID #: 2101




Nothing pleases Plaintiff more than to see all this that happen first in the USA because it is an

integral part of the case (2: 19cv316) filed at the Marshall District Court in East Texas and that

would quickly spread to other disciplines in the USA and to Canada and a host of other countries

in the world.

IBM and Chase Closed in on Plaintiff                                                                     Formatted: Font: Bold

What played a major role in this discovery is IBM in Armonk, NY and Scotiabank, a major bank             Formatted: Line spacing: single


in Canada, had almost put Plaintiff’s company ALL Computers Inc. out of business in 1995 when

it was at its very peak and was the world leader in that segment of high technology.

While ALL’s technology did severely impact the 3 IBM computer product divisions that made

them the largest company in the world, they had pretty well closed all 3 divisions and had nothing

to gain but Armonk had their set goal to put ALL Computers out of business at least 2 years earlier

and they just charged ahead.

IBM’s top management in Armonk, NY made a gross error and IBM in fact barely escaped

bankruptcy. By plotting to put ALL Computers out of business they were breaking antitrust laws

but they then also took the giant step forward and forced Plaintiff, against his strong objections, to

have the manufacture of ALL’s products moved from Austin, Texas to Canada in an attempt to

avoid being caught violating antitrust laws.

As a result, IBM is now exposed to at least $528 billion damages that ALL Computers lost and the

Defendants and others gained from sale of 7 billion products worldwide by 2019, and all of them

included ALL’s patented ‘981 technology.

At Marshall District Court, the 30 corporate Defendants, not having paid royalties, profited

immensely from the sales. Also, with others helping, they also blocked the filing of this case and


                                                 31
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 32 of 35 PageID #: 2102




Plaintiff has already brought this to the attention of the Court and requested the Court rule on one

of many earlier dates as the effective filing date as the Defendants had used every possible tactic

to block Plaintiff from filing.

Defendant Chase illegally reopened a foreclosure case they lost 4 years earlier and neither noticed

Plaintiff for the new case they filed, nor contacted Plaintiff who all this time was at his at the

million dollar beach condo just 1 mile from the Courthouse and bought 32 years ago and never

missed a payment and before all this began, his mortgage was almost fully paid.

Before Plaintiff knew what was happening, the court had ruled to foreclose his beach condo and

had also set the date for an auction. In the process, Chase’s local counsel Defendant Smith also

coerced senior Judge Lazarus, Smith’s good friend, and as confirmed in a transcript, on a first

name basis during hearings aat Broward County Court. also nd, with lies relating to the earlier case

but tThe auction proceeded as scheduled and within a few months, Plaintiff was evicted a few

months later in mid-September, 2013, just two weeks before the patent expired.

Plaintiff as a Pro Se Litigant
Plaintiff’s first company produced Key-Edit and quickly grew to become a world leading

technology company with 500 people. In his next two companies he limited the size to about 30

people, and when ALL Computers was at its peak, IBM by coerced and/or bribed Scotiabank into

canceling a 5 million order, and reduced ALL to just 1 unsalaried employee, Plaintiff, for the next

25 years to this very day.

IBM with illegal actions put him in a position where the defendants, not he, received the billions     Formatted: Line spacing: Double

of dollars from the sale of ALL Supercharge PC-based products.




                                                32
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 33 of 35 PageID #: 2103




J P Morgan Chase illegally foreclosed and evicted him despite the foreclosure was defeated 4

years earlier and only Chase violated the Loan Modification Agreement but their ‘local’ counsel,

defendant S. Smith, was able to viciously get away with not even noticing plaintiff of their

reopening of the case, and with his friend who was on a first name basis with the senior Judge,

they kept in-tact a 25 year record of a pro se never winning against local counsel (transcript

confirms).

With the very real position that plaintiff is in, and contingency attorneys having insisted on a free

reign on settlements, as elaborated upon below, he had no choice but to act pro se.

What Could Have and Now Still Can Save This Case.                                                         Formatted: Font: Bold

Plaintiff’s first company produced Key-Edit and quickly grew to become a world leading                    Formatted: Line spacing: single


technology company with 500 people. In his next two companies he limited the size to about 30

people, and when ALL Computers was at its peak, IBM by coerced and/or bribed Scotiabank into

canceling a 5 million order, and reduced ALL to just 1 unsalaried employee, Plaintiff, for the next

25 years to this very day.

However, this historic product not only withstood all this, in addition to becoming the 4th best

invention on history, Plaintiff is also the last survivor of the group of the inventors of the ‘top 10’

inventions in history for changing the world, and hopes to see this case lead to setting things right

so that the poor in particular can begin living normal, happy lives.

This document and Exhibit A, as indicated in the Notice of Appeal, and in the Court’s                     Formatted: Indent: Left: 0", Line spacing: Double

concluding statements, was scheduled to be completed by March 6/7, 2020. When plaintiff’s

motion for a 1-week deferral was denied due to insufficient cause, plaintiff realized he had to

provide more detail in his motions, which he did with this document and Exhibit A.



                                                  33
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 34 of 35 PageID #: 2104




It clearly appears that if plaintiff had either included more details concerning his dental problem,

or filed these two documents as they were with only final edits made on the following day,

March 7, then there would not have been a dismissal.

Plaintiff also believes had he explained that his dental problem was that one half of his upper

front teeth were missing because the implant denture he had for 30 years had broken and the

respected dentist in Marshal quoted $13,000 to replace. His Toronto dentist without or

examining it quoted it would not exceed $1,500, but his holiday schedule meant plaintiff needed

a 1-week deferral.

Plaintiff is now back in Toronto and with COVID-19, the dentist is still not available and

plaintiff continues to look like a beat-up poor person without teeth, as it is now over a month

with a very big hole in his mouth.

                 to justify their dismissal of the case, earlier on March 6, 2020 plaintiff required         Formatted: Indent: Left: 1"

                 only 1 day to complete the edit, and he stated that in his Motion to as explained
                 in the Notice of Appeal. However, in the interim he realized it needed carefully
                 added detail to avoid being denied as was his motion for a 1-week deferral of the
                 Oral Hearing.

Contrary to the Court’s interpretation that plaintiff just did no mdo diligence because when it
stated - “he indicated that another document was forthcoming; however, Mr. Kutt has, to-date, not made any
additional filings”, however   the Juhis was 17 days before the hearing was scheduled and plaintiff
wasw/I a few days of filing it.
        had indicated in his “Objection        adelay edited further to ensure it qualified with
        adequate detail so that it would not also be denied by the Court along with his motion for
        a week deferral It was intended to be filed late March well in advance of the hearing on
        April 9, however the case was dismissed March 23, just a few days before plaintiff was
        ready to file the documents. Which are included herein as an attachment.



                                                      34
Case 2:19-cv-00316-RWS Document 127-1 Filed 04/23/20 Page 35 of 35 PageID #: 2105




Plaintiff can be reached at mk@merskutt.com, and 647 569 1919 (in Toronto), 318 507 1991 (in
Marshall, if plaintiff Appeal is granted and when COVID-19 border rules permit), & 954 607
7482 (unlimited).




                                             35
